EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 15, line 2, the phrase “a combination thereof,” is now changed to
-- a combination thereof. --.


2.       Any inquiry concerning this communication or earlier communications
from the examiner should be directed to Hanh Phan whose telephone number
is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 

/HANH PHAN/Primary Examiner, Art Unit 2636